COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Elmer Lawrence Goode v. Geraldine Vargas Garcia

Appellate case number:      01-20-00143-CV

Trial court case number:    2017-25271

Trial court:                257th District Court of Harris County

        On March 17, 2020, appellant, Elmer Lawrence Goode, filed an “Unopposed
Motion to Extend Time to File Brief.” The clerk’s record was filed with this Court on
February 21, 2020. However, at the time appellant filed his motion, the reporter’s record
had not been filed. Because the appellate record was not complete at the time appellant
filed his motion, the filing deadline for appellant’s brief had not been established. See TEX.
R. APP. P. 38.6(a).
       Accordingly, we dismiss as moot appellant’s motion to extend time to file
appellant’s brief.
       It is so ORDERED.

Judge’s signature: _/s/ Evelyn V. Keyes______________________________________
                    Acting individually  Acting for the Court

Date: __March 26, 2020___